UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ETRIALS WORLDWIDE, INC. (Exact name of registrant as specified in its charter) Delaware 20-0308891 (State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) 4000 Aerial Center Parkway Morrisville, North Carolina 27560 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (919) 653-3411 ETRIALS WORLDWIDE, INC. 2 (Full Title of Plan) The
